DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Claim Status
	Claim 27 is pending and examined in the following Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “B` comprises a miRNA passenger strand having a nucleotide sequence of GNGN12-22 (SEQ ID NO: 1); and comprising a guide strand having the nucleotide sequence of UN16-23C (SEQ ID NO: 2) and the passenger and the guide strand form a double stranded sequence having at least 60% complementarity,” and the claim also recites “wherein the sequence of the synthetic miRNA precursor molecule is SEQ ID NO: 63” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear which limitations are required by the claims. Is the claim describing inherent properties of SEQ ID NO: 63 or is the claim providing an example of what may constitute a synthetic miRNA precursor molecule? 
The Examiner notes that multiple telephone calls were placed to Applicant’s representative to clarify this issue and proceed to allowance. However, Applicant’s representative did not respond. To overcome this rejection, the Examiner suggests amending the claim as follows: 



	27. A synthetic miRNA precursor molecule, wherein said synthetic miRNA precursor molecule comprises SEQ ID NO: 63. 


Conclusion
	No claim is allowed. 
	SEQ ID NO: 63 appears to be free of the prior art given its failure to teach or reasonably suggest the instantly claimed sequence. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662